United States Court of Appeals
                            FOR THE EIGHTH CIRCUIT
                                     ___________

                                     No. 99-4079
                                     ___________

United States of America,                 *
                                          *
             Appellee,                    * Appeal from the United States
                                          * District Court for the
      v.                                  * Northern District of Iowa.
                                          *
Victor Essil Quinn,                       *       [UNPUBLISHED]
                                          *
             Appellant.                   *
                                     ___________

                              Submitted: September 12, 2000
                                  Filed: September 25, 2000
                                   ___________

Before McMILLIAN and BOWMAN, Circuit Judges, and BOGUE,1 District Judge.
                          ___________

PER CURIAM.

       Victor Essil Quinn appeals from the decision of the District Court2 denying his
Motion to Vacate, Set Aside or Correct Sentence Pursuant to 28 U.S.C. § 2255. Quinn
alleges ineffective assistance of trial counsel based upon counsel's failure to object or



      1
       The Honorable Andrew W. Bogue, United States District Judge for the District
of South Dakota, sitting by designation.
      2
        The Honorable Michael J. Melloy, United States District Judge for the Northern
District of Iowa.
draw attention to the government's failure to comply with 21 U.S.C. § 851 (notice of
intent to seek enhanced punishment based upon prior drug convictions).
       We review the District Court's order de novo. See Iron Wing v. United States,
34 F.3d 662, 664 (8th Cir. 1994) (reviewing ineffective assistance issue de novo and
reviewing underlying predicate facts under the clearly erroneous standard). We
conclude that the government complied with the notice requirements of § 851, and
therefore defendant's ineffective assistance claim is without merit.

      Accordingly, the judgment of the District Court is affirmed.

      A true copy.

            Attest:

                CLERK, U.S. COURT OF APPEALS, EIGHTH CIRCUIT.




                                        -2-